PER CURIAM:
El convicto, Aníbal Natal Rojas, apunta en apelación que es errónea la instrucción del juez sentenciador al jurado al efecto de que su testimonio debe tomarse en consideración como el de cualquier otro testigo, teniendo en cuenta, por supuesto, el interés que todo acusado tiene en su propio caso.
Aunque aprobamos instrucciones como ésta en Pueblo v. Febres Córdova, Per Curiam, resuelto en 15 de junio de 1964, y en Pueblo v. Morales González, 39 D.P.R. 30, 36-37 (1929), hemos concluido que no es juicioso que en lo sucesivo se continúe la práctica de así instruir al jurado ya que no es propio ni necesario el cualificar así el testimonio del acusado. *845Constituye una justicia ipás sana el dejar al juicio del jurado el peso que deba darle a ese testimonio. Esta norma estará disponible solamente para personas cuyos juicios empiecen después de la fecha de esta sentencia.
Vistas las circunstancias del caso de autos, no creemos que la instrucción objetada fuera de tal naturaleza perjudicial que dé lugar a la revocación de la sentencia dictada en este caso por el Tribunal Superior, Sala de Arecibo, en 21 de enero de 1965. Por lo tanto, se confirmará la misma.